Citation Nr: 1724688	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  12-35 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date earlier than February 1, 2012, for payment of additional pension for J.P. as a dependent child of the Veteran.  


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to January 1987 and from April 1987 to March 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision issued by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota.  Jurisdiction has been transferred to the Regional Office (RO) in Oakland, California.


FINDING OF FACT

The Veteran first notified VA of the existence of her dependent child, J.P., on January 27, 2012.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 1, 2012, for the addition of J.P. as a dependent child to the Veteran's award of nonservice-connected pension benefits have not been met.  38 U.S.C.A. §§ 101, 1115, 5110, 5111 (West 2014); 38 C.F.R. §§ 3.31, 3.204, 3.401(b) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations generally imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  However, in this case, the pertinent facts regarding the date of receipt of relevant documents needed to award additional compensation for the Veteran's dependent child are not in dispute; instead, resolution of the claim is dependent on interpretation of the applicable laws and regulations pertaining to effective dates for additional compensation for dependents.  The VCAA is therefore inapplicable and need not be considered with regard the Veteran's appeal.  Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004.


Applicable Law

The effective date for additional pension for an eligible dependent is the latest of the following dates:  (1) date of claim; (2) the date the dependency arises; (3) date of commencement of a Veteran's award.  See 38 C.F.R. § 3.401(b).  

The "date of claim" for additional pension for a dependent child is the date of the birth/adoption of such child, if evidence of the event is received within a year of the event; otherwise, it is the date notice is received of the dependent's existence, if evidence is received within a year of the Department Veterans Affairs request.  See 38 C.F.R. § 3.401(b)(1).

Regardless of the regulation governing effective dates of awards, payment of monetary benefits based on pension begins the first day of the month following the effective date.  38 C.F.R. § 3.31.


Factual Background 

The Veteran seeks an effective date prior to February 1, 2012, for the additional pension allowance received for her dependent child, J.P.  She contends that she did not receive the October 2010 notification letter informing her that her claim and been granted and advising her to provide information regarding her dependent child.  Therefore, she asserts that payment for her dependent should be June 1, 2010, the date she began to receive her pension benefits. 

The record shows that the Veteran filed her claim for pension in May 2010.  In the section of the claims form regarding dependency, the Veteran denied having children.  Further, when asked to provide the number of dependent children and other identifying information for any dependent children, to include the date of birth, place of birth, and social security number, the Veteran indicated that the information was not applicable.  

An October 2010 rating decision awarded non-service-connected pension.  In the notification letter accompanying the rating decision, the Veteran was informed that she was responsible for informing VA if she gained or lost a dependent.  The rating decision and notification letter were mailed to the address provided by the Veteran in her claim for pension.  

Thereafter, in December 2010, three months after the award of non-service-connected pension, an eligibility verification report (EVR) was mailed to the Veteran at an updated address.  The report again informed the Veteran to advise VA of any change in the status of dependents.

An Improved Pension letter and an additional EVR were mailed to the Veteran in December 2011.  The correspondence instructed the Veteran to notify VA if there were any changes in the number of dependents.  

The Veteran contacted the RO on January 27, 2012, and stated that she was unsure whether her daughter had been included in her pension.  She asked that the record be reviewed to determine if an adjustment was warranted.  The Veteran provided an updated address at that time.  


Analysis

After reviewing both the law and the facts set forth above, the Board finds that an effective date prior to February 1, 2012, for payment of additional pension based on the addition of J.P. as a dependent child in the Veteran's pension award must be denied.  

Regulations require that the information provided on dependent children include the place (city and state, or country is outside the U.S.) where the child was born, in addition to the birth date and Social Security number.  38 C.F.R. § 3.204(a).  The claims form for pension submitted by the Veteran requested this information and it was not supplied.  In fact, she denied having any dependents.  Following the award of pension benefits, the Veteran was provided notice in October 2010, December 2010, and December 2011 in which she was instructed to inform VA of any change in the status of dependents.  The Veteran did not contact VA regarding her dependent daughter until January 27, 2012.  The record does not show that the Veteran submitted the requisite proof of dependents prior to or within one year after the May 2010 rating decision, or otherwise asserted entitlement to dependency benefits.

The Board acknowledges the Veteran's assertion that she did not receive the October 2010 correspondence advising her that her claim for pension had been granted and informing her to provide information regarding her dependents.  She contends that the correspondence was mailed to her old address.  Notwithstanding, the Veteran is presumed to have received the October 2010 letter.  Woods v. Gober, 14 Vet. App. 214, 220 (2000) (holding that there is a presumption of regularity that the Secretary of VA properly discharges his official duties by mailing a copy of a VA decision to the last known address of the appellant and the appellant's representative, if any, on the date that the decision was issued).  There is no indication that the Veteran provided an updated address prior to the mailing of the October 2010 letter.  Additionally, the evidence does not suggest that the October 2010 letter was returned as undeliverable.  The Board observes that subsequent letters mailed to the Veteran were sent to different addresses, however, the appellant has not asserted that the letters were not received and there is no indication that they were returned as undeliverable.   

In sum, the Veteran first reported having a dependent child on January 27, 2012.  As such, an effective date for payment of additional pension for a dependent child prior to February 1, 2012, is not warranted.  38 C.F.R. §§ 3.31, 3.401.  



ORDER

Entitlement to an effective date earlier than February 1, 2012, for payment of additional pension for J.P. as a dependent child of the Veteran is denied.  




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


